PER CURIAM.
On petition for certiorari to review an order of the Florida Industrial Commission *725we reviewed the proceedings and quashed the order, with opinion. Subsequently, we granted a petition for rehea'ring and ordered the interested parties to file additional briefs. Upon a reconsideration of the record in the light of briefs filed, we have reached the conclusion that we erred in quashing the order sought to be reviewed. Accordingly, we now recede from what was said in the initial opinion filed in this cause and hold that the petition for certiorari should be denied. Having reached this conclusion, we find that no good purpose would be served by publishing the initial opinion in the cause and are of the view that it should, be withdrawn from the files.
It is so ordered.
MATHEWS, C. J., and TERRELL, SEBRING and ROBERTS, JJ., concur.